DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 8-15 in the reply filed on 5/3/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2006/068618, hereafter “Li”) in view of Duffey (US 5129573).
Regarding claim 8, Li discloses a method for fastening a component by soldering on a printed circuit board [0009, 0020], the component 2/3 having electrical connection elements 4/33 (fig. 4) for making contact with the printed circuit board 10 (fig. 6), comprising a positioning device 6 (fig. 5, auxiliary supporter) which has at least one support 64 (bottom plate) for releasably supporting the positioning device on the printed circuit board 10 (fig. 6) and at least one holding element 63 which can be releasably connected to the component and which, when the component is mounted on the printed circuit 
providing the printed circuit board 10 having at least one contact bore; arranging the component on the printed circuit board with electrical connection elements in the at least one contact bore (fig. 6); releasably arranging, in a manner supporting the component, the at least one holding element 63 of the positioning device 64 on the printed circuit board 10 (fig. 6), wherein the holding element at least partially encompasses a contact element (fig. 6); soldering the connection elements of component to the printed circuit board3 of 8Application No. 16/332,774PATENT; and then removing the positioning device 6 [0023].  
Li discloses soldering the contact bore [0023], but does not specifically show melting and solidifying a soldering material in the contact bores. However, such step is known in the art. Duffey
As to claim 10, examiner notes that “a supporting element” is optional in previous claim 8 (a contact element or a supporting element) and therefore, not required to meet the claim. Also, the location of a supporting element should be properly defined and positively claimed for patentable weight. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Duffey as applied to claim 8 above, and further in view of Takahashi et al. (US 7500872, hereafter “Takahashi”).
As to claim 9, Li discloses the component comprising at least one fixing element 33 which appears to have a latching shape (figs. 4, 6). Nonetheless, such latch fixing element is known in the art. Takahashi (also drawn to connector mounted to substrate) teaches a connector component having a main body 14 and at least one fixing element 20 (fixing clasp) for mechanical fixing to the printed circuit board 12, having a shaft piece 24 with at least one latching means 24a (claw- Fig. 1A-1B) which acts in an axial direction (Figs. 1, 3; col. 3, lines 17-24, 35-49). Takahashi discloses capturing bores 28, 30 in the printed circuit board, wherein each capturing bore has a diameter which is larger than a cross section of the fixing element 24, so that the fixing element can be inserted into the capturing bore without force (Fig. 1A). Takahashi also discloses providing metallized lands (not shown in the drawings) at the edge portions of capturing bores 28, 30 and the latching pieces 24/26 are soldered to the lands (col. 3, lines 30-35). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate latching means similar to Takahashi in the method of Li because doing so would securely fasten .
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 7500872) in view of Duffey (US 5129573).	
Regarding claim 11, Takahashi discloses a method for fastening, by soldering, a component 10/14 having electrical connection elements (terminals 16) for making contact with a printed circuit board 12 and at least one fixing element 20/24 for mechanically fixing the component to the printed circuit board, wherein the at least one fixing element has a shaft 24 having at least one latching means 24a (claw) which acts in an axial direction (Fig. 1A), comprising: 
providing the printed circuit board 12 having contact bores 18 and having at least one capturing bore 28/30, wherein the at least one capturing bore at least has a diameter which is larger than a cross section of the fixing element, so that the fixing element can be inserted into the capturing bore without force; arranging the component on the printed circuit board with the electrical connection elements 16 in the contact bores 18 and the at least one latching means 24a of the fixing element of the component in the at least one capturing bore 28/30 of 
Takahashi discloses soldering the connector component to the printed circuit board 12, but does not specifically show melting and solidifying a soldering material in the contact bores or capturing bores. However, such step is known in the art. Duffey (also drawn to method for fastening through-hole components to a circuit board - abstract) teaches it is generally known in the art to mount components onto the through-holes (bores) in the PCB (holes/bores are designed to receive electrical leads/connections of the components) by filling a solder paste material, and subsequently melting and solidifying the solder paste material in the contact bores to secure the components on the PCB (col. 2, lines 55-68). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to fill the bores with a soldering material, and melt & solidify the soldering material in the method of Takahashi because such mounting technique is conventional to secure the electronic components onto the PCB (Duffey).
As to claim 14, Takahashi discloses arranging the connector component 14 having at least one additional supporting element 32, wherein the supporting element supports the component on the printed circuit board 12 (fig. 1A).
Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Duffey as applied to claim 8 above, and further in view of Li et al. (US 2006/068618).
As to claims 12-13, Takahashi or Duffey fails to disclose a positioning device having at least one holding element, which can be releasably connected to the component. Li is drawn to a method for fastening a component by soldering on a printed circuit board [0009, 0020]. Li teaches a positioning device 6 (fig. 5, auxiliary supporter) which has at least one support 64 (bottom plate) for releasably supporting the positioning device on the printed circuit board 10 (fig. 6) and at least one holding element 63 which can be releasably connected to the component such that it holds the component, wherein the holding element at least partially encompasses a contact element (fig. 6). Li teaches soldering the connection elements of component to the printed circuit board3 of 8Application No. 16/332,774PATENT; and then removing the positioning device 6 [0023]. In this manner, the positioning device provides a mechanism for assisting the electrical connector component against tilting and enables to perform a reliable mounting of the component on the PCB [0007-008]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ a positioning device similar to Li in the method of Takahashi & Duffey because it would provide a mechanism for assisting the component against tilting and enable to perform a reliable mounting of the component on the PCB by proper placement.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Duffey as applied to claim 14 above, and further in view of Cachina et al. (US 2001/0045009, “Cachina”).
As to claim 15, Takahashi or Duffey does not disclose that an additional supporting element that is removed after the soldering material has solidified. Cachina is directed to method of joining electrical components, including soldering to a printed circuit board [0002]. Cachina teaches using a solder-holding member and a connector component having a solder-ball carrying contact 80 (additional supporting element- fig. 16-18, 25, [0060]) to provide space for solder mass 30 which is melted by reflow and solidified, resulting in a solder ball 90 [0057-0058, 0087]. Cachina discloses that after reflow and cooling, the solder ball carrying contact is easily removed from the solder-holding member without deforming the formed solder ball or weakening the bond (figs. 21-22; [0089]). Cachina teaches that geometry of the solder-holding member and proper positioning of the support contacts enables natural flow characteristics & surface tension of solder to cause to form the desired spherical solder balls, particularly useful in solder ball grid array (SBGA) connector applications ([0058], [0097]). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a removable solder-ball support contact similar to Cachina in the method of Takahashi because it would facilitate natural flow characteristics & surface tension of solder so as to form the desired spherical solder balls for intended application such as solder ball grid array (SBGA) package.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735